Exhibit 10.13




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of November 24, 2011 (this “Agreement”)
by and among TIG Investments Group Limited, a Hong Kong Limited Company (“TIG”),
a majority of the stockholders of TIG (the “TIG Majority Stockholders”), Sino
Payments, Inc., a Nevada corporation (“Sino”). Each of the parties to this
Agreement is individually referred to herein as a “Party” and collectively as
the “Parties.”  

 

WHEREAS, the TIG Majority Stockholders own 70% of the issued and outstanding
ordinary shares of TIG;

 

WHEREAS, (i) the TIG Majority Stockholders and TIG believe it is in the best
interests of TIG and its stockholders (the “TIG Shareholders”) to exchange 49
shares of TeP and such other payment processing and financial framework project
assets as per below of the issued and outstanding ordinary shares of TIG (the
“TIG Shares”) shares held in relation to the following:




?

The remaining 49% of Tap ePayment Services (HK) Limited (“TeP”) not already
owned by SNPY

[49 shares held by TIG out of a total of 100 shares of which SNPY is the other
owner of 51 shares]

?

Individual TAP project asserts including TAP Financial Framework projects across
the TAP Group




for 50% of  the issued and outstanding shares of common stock, $0.00001 par
value per share, of Sino (the “Sino Common Stock”), calculated post reverse
split, as set forth on Schedule I hereto (the “Sino Shares”), and (ii) Sino
believes it is in its best interest and the best interest of its stockholders to
acquire the TIG Shares in exchange for the Sino Shares, all upon the terms and
subject to the conditions set forth in this Agreement (the “Share Exchange”);
and

 

WHEREAS, it is the intention of the Parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the Parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF TIG SHARES FOR SINO SHARES

 

Section 1.1  Agreement to Exchange TIG Shares for Sino Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the TIG Shareholders shall assign, transfer, convey
and deliver the TIG Shares to Sino.  In consideration and exchange for the TIG
Shares, Sino shall issue, transfer, convey and deliver the Sino Shares to the
TIG Shareholders.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 am Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the Parties hereto shall agree in writing (the “Closing
Date”).

 

Section 1.3  Directors of Sino at Closing Date. On the Closing Date, Paul
Manning, one of the current directors of Sino, shall resign from the board of
directors of Sino (the “Sino Board”) and TIG shall designate one appointee to
the Sino Board, with such directors to be identified in the Company’s
Information Statement. Additionally, Matthew Mecke will remain on the Sino
Board.

 

Section 1.4  Officers of Sino at Closing Date. On the Closing Date, Matthew
Mecke shall remain the sole officer and shall continue to serve as President and
Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and
Director.





--------------------------------------------------------------------------------




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SINO

 

Sino represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization

 

A.

 Sino is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of Sino. “Material Adverse
Effect” means, when used with respect to Sino, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
Sino, or materially impair the ability of Sino to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, or (ii) changes in the United States securities markets
generally.

 

B. 

Copies of the Articles of Incorporation and by-laws of Sino with all amendments
thereto, as of the date hereof (the “Sino Charter Documents”), have been
furnished to the TIG Shareholders and to TIG, and such copies are accurate and
complete as of the date hereof. The minute books of Sino are current as required
by law, contain the minutes of all meetings of the Sino Board and stockholders
of Sino from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Sino Board and stockholders
of Sino. Sino is not in violation of any of the provisions of the Sino Charter
Documents.

 

Section 2.2  Capitalization of Sino.

 

A. 

The authorized capital stock of Sino consists of 100,000,000 shares authorized
as Common Stock, par value $0.00001, and 100,000,000 shares authorized as
Preferred Stock, par value $0.00001, of which 72,000,000 shares of common stock
are issued and outstanding, immediately prior to this Share Exchange.  There are
no preferred shares issued and outstanding.

 

B. 

All of the issued and outstanding shares of Common Stock of Sino immediately
prior to this Share Exchange are, and all shares of Common Stock of Sino when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued to the TIG Shareholders pursuant to the terms
hereof, as of the date of this Agreement there are no outstanding or authorized
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire or receive any
shares of Sino’s capital stock, nor are there or will there be any outstanding
or authorized stock appreciation, phantom stock, profit participation or similar
rights, pre-emptive rights or rights of first refusal with respect to Sino or
any Common Stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of Sino’s capital
stock. There are no registration or anti-dilution rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which Sino is a party or by which it is bound with respect to
any equity security of any class of Sino. Sino is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of Sino.  The issuance of all of the shares of Sino described in
this Section 2.2 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no stockholder of
Sino has any right to rescind or bring any other claim against Sino for failure
to comply with the Securities Act of 1933, as amended (the “Securities Act”), or
state securities laws.

 

C.

There are no outstanding contractual obligations (contingent or otherwise) of
Sino to retire, repurchase, redeem or otherwise acquire any outstanding shares
of capital stock of, or other ownership interests in, Sino or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other person.

 





2




--------------------------------------------------------------------------------




Section 2.3 Subsidiaries and Equity Investments. Sino does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity except for
its' 51% ownership of TAP ePayments Services (HK) Limited.

 

Section 2.4 Authorization, Validity and Enforceability of Agreements. Sino has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by Sino and the
consummation by Sino of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of Sino, and no other
corporate proceedings on the part of Sino are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of Sino and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally. Sino does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the Sino Shares.




Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by Sino, nor the consummation by Sino of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the Sino Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which Sino is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Sino is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of Sino’s assets, including without limitation the Sino
Shares.

 

Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), Sino is not a party to or
bound by any contracts, including, but not limited to, any:

 

A. 

employment, advisory or consulting contract;

 

B. 

plan providing for employee benefits of any nature, including any severance
payments;

 

C. 

lease with respect to any property or equipment;

 

D. 

contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;

 

E. 

contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or

 

F. 

agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the Sino Shares or the securities to be issued pursuant to the
Securities Purchase Agreement.

 

Sino has provided to TIG and the TIG Shareholders, prior to the date of this
Agreement, true, correct and complete copies of each contract (whether written
or oral), including each amendment, supplement and modification thereto (the
“Sino Contracts”).  The Company shall satisfy all liabilities due under the Sino
Contracts as of the date of Closing.  All such liabilities shall be satisfied or
released at or prior to Closing.  Any amounts accrued post-Closing shall be the
sole responsibility of TIG.

 





3




--------------------------------------------------------------------------------




Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of Sino, currently threatened against
Sino or any of its affiliates, that may affect the validity of this Agreement or
the right of Sino to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of Sino, currently threatened against Sino or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against Sino or any of its affiliates. Neither Sino nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by Sino or any of its affiliates relating to Sino currently pending or which
Sino or any of its affiliates intends to initiate.




Section 2.8  Compliance with Laws. Sino has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.9  Financial Statements; SEC Filings.

 

A. 

Sino’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of Sino as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. Sino has no material liabilities (contingent or otherwise). Sino is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. Sino maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.

Sino has timely made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). Each of
the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act
of 2002 (the “Sarbanes/Oxley Act”) and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There is no event, fact or
circumstance that would cause any certification signed by any officer of Sino in
connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
Sino’s Common Stock, it being acknowledged that Sino’s securities are approved
or listed for trading the OTC Bulletin Board under the symbol SNPY.OB.

 

Section 2.10  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, Sino Board minutes and financial and other records of
whatsoever kind of Sino have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of Sino. Sino maintains a
system of internal accounting controls sufficient, in the judgment of Sino, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

 

Section 2.11  Employee Benefit Plans. Sino does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.





4




--------------------------------------------------------------------------------




Section 2.12  Tax Returns, Payments and Elections. Sino has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
Sino has timely paid all Taxes due and adequate provisions have been and are
reflected in Sino’s Financial Statements for all current taxes and other charges
to which Sino is subject and which are not currently due and payable. None of
Sino’s federal income tax returns have been audited by the Internal Revenue
Service. Sino has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Sino for any period, nor of any basis
for any such assessment, adjustment or contingency. Sino has withheld or
collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, United States income taxes
and other foreign taxes) required to be withheld or collected therefrom, and has
paid the same to the proper Tax Authority. For purposes of this Agreement, the
following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, local or foreign
governmental authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other person.

 

Section 2.13  No Debt Obligations. Upon the Closing Date, Sino will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. Sino is not a guarantor of any
indebtedness of any other person, entity or corporation.

 

Section 2.14  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to Sino or any of their affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.15  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by Sino to arise,
between Sino and any accountants and/or lawyers formerly or presently engaged by
Sino. Sino is current with respect to fees owed to its accountants and lawyers.

 

Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of Sino in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 

Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its quarterly report on Form 10-Q for the quarter ended February 28, 2011,
except as specifically disclosed in the Public Reports: (A) there has been no
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect; (B) Sino has not incurred any liabilities, obligations,
claims or losses, contingent or otherwise, including debt obligations, other
than professional fees; (C) Sino has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) Sino has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) Sino has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) Sino has not suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, Sino has not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.

 

Section 2.18  No Integrated Offering. Sino does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
Sino has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.





5




--------------------------------------------------------------------------------




Section 2.19  Employees.

 

A. 

Sino has no employees.

 

B. 

Other than Matthew Mecke, Raymond Lee, and Paul Manning, Sino does not have any
officers or directors. No director or officer of Sino is a party to, or is
otherwise bound by, any contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other person that in any way adversely
affects or will materially affect (a) the performance of her duties as a
director or officer of Sino or (b) the ability of Sino to conduct its business.

 

Section 2.20  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to Sino or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Sino but which has not been so publicly announced or disclosed. Sino has not
provided to TIG, or the TIG Shareholders, any material non-public information or
other information which, according to applicable law, rule or regulation, was
required to have been disclosed publicly by Sino but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.

 

Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of Sino in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
herein and/or therein not misleading.




Section 2.22  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, Sino does not have any assets of any kind.  Sino does not
own or lease any real property.

 

Section 2.23  Interested Party Transactions.  Except as disclosed on Schedule
2.23 and in Commission filings, no officer, director or shareholder of Sino or
any affiliate or “associate” (as such term is defined in Rule 405 of the
Commission under the Securities Act) of any such person or entity, has or has
had, either directly or indirectly, (a) an interest in any person or entity
which (i) furnishes or sells services or products which are furnished or sold or
are proposed to be furnished or sold by Sino, or (ii) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish Sino any goods or
services; or (b) a beneficial interest in any contract or agreement to which
Sino is a party or by which it may be bound or affected.

 

Section 2.24   Intellectual Property. Except as in documents filed with the
Commission, Sino does not own, use or license any intellectual property in its
business as presently conducted.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF TIG

 

TIG represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to TIG, are true and complete as of
the date hereof.




Section 3.1  Incorporation.  TIG is a company duly incorporated, validly
existing, and in good standing under the laws of Hong Kong and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of TIG’s Articles of Incorporation or
Bylaws.  TIG has taken all actions required by law, its Articles of
Incorporation or Bylaws, or otherwise to authorize the execution and delivery of
this Agreement.  TIG has full power, authority, and legal capacity and has taken
all action required by law, its Articles of Incorporation or Bylaws, and
otherwise to consummate the transactions herein contemplated.

 

Section 3.2  Authorized Shares.  The number of shares which TIG is authorized to
issue consists of shares of Common Stock, consisting of 1,000 shares of common
stock, par value of HKD 1 per share.  There are 1,000 shares of common stock
issued and outstanding.  The issued and outstanding shares are validly issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.

 

Section 3.3  Subsidiaries and Predecessor Corporations.   TIG owns two
subsidiaries, and operates one registered foreign branch.  Other than these
disclosed subsidiaries, TIG does not own, beneficially or of record, any shares
of any other corporation.





6




--------------------------------------------------------------------------------

 

Section 3.4  Financial Statements. TIG has kept all books and records since
inception and such audited financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of TIG.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, TIG had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of TIG, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.

 

TIG has duly and punctually paid all Governmental fees and taxation which it has
become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and TIG has made any
and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

The books and records, financial and otherwise, of TIG are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of TIG’s assets are reflected on its financial statements, and TIG has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.

 

Section 3.5  Information. The information concerning TIG set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.6  Absence of Certain Changes or Events. Since February 28, 2011, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of TIG; and (b) TIG
has not (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(ii) made any material change in its method of management, operation or
accounting, (iii) entered into any other material transaction other than sales
in the ordinary course of its business; or (iv) made any increase in or adoption
of any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees; and

 




Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of TIG after
reasonable investigation, threatened by or against  TIG or affecting TIG or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  TIG does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which TIG is a party or to
which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
TIG has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of TIG or except to the extent that
noncompliance would not result in the occurrence of any material liability for
TIG.  This compliance includes, but is not limited to, the filing of all reports
to date with federal and state securities authorities.

 

Section 3.10  Approval of Agreement. The Board of Directors of TIG has
authorized the execution and delivery of this Agreement by TIG and has approved
this Agreement and the transactions contemplated hereby.

 





7




--------------------------------------------------------------------------------




Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by TIG in connection herewith constitute the valid and
binding obligation of TIG, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF TIG SHAREHOLDERS

 

The TIG Shareholders hereby represents and warrants to Sino:

 

Section 4.1 Authority. The TIG Shareholders have the right, power, authority and
capacity to execute and deliver this Agreement to which the TIG Shareholders are
Parties, to consummate the transactions contemplated by this Agreement to which
the TIG Shareholders are Parties, and to perform the TIG Shareholders’
obligations under this Agreement to which the TIG Shareholders are Parties. This
Agreement has been duly and validly authorized and approved, executed and
delivered by the majority of TIG Shareholders. Assuming this Agreement has been
duly and validly authorized, executed and delivered by the Parties thereto other
than the TIG Shareholders, this Agreement is duly authorized, executed and
delivered by the TIG Shareholders and constitutes the legal, valid and binding
obligation of the TIG Shareholders, enforceable against the TIG Shareholders in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.




Section 4.2  No Conflict. Neither the execution or delivery by the TIG
Shareholders of this Agreement to which the TIG Shareholders are Parties nor the
consummation or performance by the TIG Shareholders of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the TIG Shareholders (if the TIG Shareholders are not natural
persons); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the TIG Shareholders are parties or by which the
properties or assets of the TIG Shareholders are bound; or (c) contravene,
conflict with, or result in a violation of, any Law or Order to which the TIG
Shareholders, or any of the properties or assets of the TIG Shareholders, may be
subject.

 

Section 4.3  Litigation. There is no pending Action against the TIG Shareholders
that involves the TIG Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of TIG and, to
the knowledge of the TIG Shareholders, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.

 

Section 4.4  Acknowledgment. The TIG Shareholders understand and agree that the
Sino Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the Sino Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.

 

Section 4.5  Stock Legends. The TIG Shareholders hereby agree with Sino as
follows:

 

A. 

Securities Act Legend Accredited Investors. The certificates evidencing the Sino
Shares issued to the TIG Shareholders will bear the following legend:





8




--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 

B. 

Other Legends. The certificates representing such Sino Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.




C.

 Opinion. The TIG Shareholders shall not transfer any or all of the Sino Shares
pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the Sino Shares, without first
providing Sino with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the Sino) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Section 4.6  Ownership of Shares. The TIG Shareholders are both the record and
beneficial owners of the TIG Shares. The TIG Shareholders are not the record or
beneficial owners of any other shares of TIG. The TIG Shareholders have and
shall transfer at the Closing, good and marketable title to the TIG Shares, free
and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever, excepting only restrictions on future transfers imposed by
applicable law.

 

Section 4.7  Pre-emptive Rights. At Closing, no TIG Shareholder has any
pre-emptive rights or any other rights to acquire any shares of TIG that have
not been waived or exercised.

  

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF TIG AND THE TIG SHAREHOLDERS

 

The obligations of TIG and the TIG Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by TIG and the TIG Shareholders at their sole discretion:

 

Section 5.1  Representations and Warranties of Sino. All representations and
warranties made by Sino in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2  Agreements and Covenants. Sino shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 





9




--------------------------------------------------------------------------------




Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Sino shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5  Other Closing Documents. TIG shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of Sino, Sino’s performance of its obligations hereunder, and/or in furtherance
of the transactions contemplated by this Agreement as the TIG Shareholders
and/or their respective counsel may reasonably request.

 

Section 5.6  Documents. Sino must have caused the following documents to be
delivered to TIG and the TIG Shareholder:




A. 

share certificates evidencing the Sino Shares registered in the name of the TIG
Shareholders;




B. 

a Secretary’s Certificate, dated the Closing Date, certifying attached copies of
(A) the Sino Charter Documents, (B) the resolutions of the Sino Board approving
this Agreement and the transactions contemplated hereby and thereby; and (C) the
incumbency of each authorized officer of Sino signing this Agreement to which
Sino is a Party;




C.

 an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, and 5.7.

 

D.

 a Certificate of Good Standing of Sino, dated as of a date not more than five
business days prior to the Closing Date;

 

E.

 this Agreement is duly executed;

 

F.

 the resignation of Paul Manning as director of Sino as of the Closing Date;

 

H.  

such other documents as TIG may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of Sino,
(B) evidencing the performance of, or compliance by Sino with any covenant or
obligation required to be performed or complied with by Sino, (C) evidencing the
satisfaction of any condition referred to in this Article V, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.




Section 5.7  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to Sino.

  

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF SINO

 

The obligations of Sino to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by Sino in its sole
discretion:

 

Section 6.1  Representations and Warranties of TIG and the TIG Shareholders. All
representations and warranties made by TIG and the TIG Shareholders on behalf of
themselves individually in this Agreement shall be true and correct on and as of
the Closing Date except insofar as the representation and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.

 

Section 6.2  Agreements and Covenants. TIG and the TIG Shareholders shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.





10




--------------------------------------------------------------------------------

 

Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
TIG shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.5  Other Closing Documents. Sino shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of TIG and the TIG Shareholders, the performance of TIG and the
TIG Shareholders’ respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as Sino or its counsel may
reasonably request.

 

Section 6.6  Documents. TIG and the TIG Shareholders must deliver to Sino at the
Closing:

 

A.

share certificates evidencing the number of TIG Shares, along with executed
share transfer forms transferring such TIG Shares to Sino;

 

B.

this Agreement to which the TIG and the TIG Shareholders is a Party, duly
executed;

 

C.

such other documents as Sino may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the TIG
and the TIG Shareholders , (B) evidencing the performance of, or compliance by
TIG and the TIG Shareholders with, any covenant or obligation required to be
performed or complied with by TIG and the TIG Shareholders, as the case may be,
(C) evidencing the satisfaction of any condition referred to in this Article VI,
or (D) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 6.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the TIG Shares, or any other stock, voting, equity, or ownership
interest in, TIG, or (b) is entitled to all or any portion of the Sino Shares.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies Sino of its intent to review any Public Report filed prior to the
Closing Date or Sino receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, Sino shall
promptly respond to any such oral or written comments.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the Parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.





11




--------------------------------------------------------------------------------

 

Section 8.2  Indemnification.

 

A.

Indemnification Obligations in favor of the Controlling Stockholders of Sino.
From and after the Closing Date until the expiration of the Survival Period, TIG
shall reimburse and hold harmless Sino (each such person and his heirs,
executors, administrators, agents, successors and assigns is referred to herein
as a “Sino Indemnified Party”) against and in respect of any and all damages,
losses, settlement payments, in respect of deficiencies, liabilities, costs,
expenses and claims suffered, sustained, incurred or required to be paid by any
Sino Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any Sino Indemnified Party, which arises or results from a third-party
claim brought against a Sino Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of TIG. All claims of Sino pursuant to this Section 8.2 shall be
brought by Sino and those Persons who were stockholders of Sino immediately
prior to the Closing Date.  In no event shall any such indemnification payments
exceed $100,000 in the aggregate from TIG.   No claim for indemnification may be
brought under this Section 8.2(a) unless all claims for indemnification, in the
aggregate, total more than $10,000.




B.

Indemnification in favor of TIG and the TIG Shareholders. From and after the
Closing Date until the expiration of the Survival Period, the Sino will,
severally and not jointly, indemnify and hold harmless TIG, the TIG
Shareholders, and their respective officers, directors, agents, attorneys and
employees, and each person, if any, who controls or may “control” (within the
meaning of the Securities Act) any of the forgoing persons or entities
(hereinafter referred to individually as a “TIG Indemnified Person”) from and
against any and all losses, costs, damages, liabilities and expenses arising
from claims, demands, actions, causes of action, including, without limitation,
legal fees, (collectively, “Damages”) arising out of (i) any breach of
representation or warranty made by Sino in this Agreement, and in any
certificate delivered by Sino pursuant to this Agreement, (ii) any breach by
Sino of any covenant, obligation or other agreement made by Sino in this
Agreement, and (iii) a third-party claim based on any acts or omissions by Sino.
In no event shall any such indemnification payments exceed $100,000 in the
aggregate from Sino.  No claim for indemnification may be brought under this
Section 8.2(b) unless all claims for indemnification, in the aggregate, total
more than $10,000.




ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No Party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other Parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing Party agrees to give the
non-disclosing Parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the Parties hereto and their respective successors and
assigns; provided, however, that no Party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other Parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the Parties at
the following addresses:




If to TIG or the TIG Shareholders, to:

TAP Investments Group Limited

Unit G, 18/F, Legend Tower,

7 Shing Yip Street,

Kwun Tong, Kowloon, Hong Kong

Attn: Benny Lee





12




--------------------------------------------------------------------------------




If to Sino, to:

Sino Payments, Inc.

Unit T25, GF Bangkok Bank Building

18 Bonham Strand West

Sheung Wan, Hong Kong

Attn: Matthew Mecke, Chief Executive Officer

 

With a copy to (which copy shall not constitute notice):

Carrillo, Huettel and Zouvas, LLP

3033 Fifth Avenue, Suite 400

San Diego, CA 92103

Attn: Luis Carrillo, Esq.




or to such other persons or at such other addresses as shall be furnished by any
Party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
Party hereto as provided in this Section 9.4.

 

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the Parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the Parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.




Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the Parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The Parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the United States District Court for Nevada, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any Party to this Agreement by personal service at any
place where it may be found or giving notice to such Party as provided in
Section 9.4.

 

Section 9.10  Enforcement of the Agreement. The Parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.





13




--------------------------------------------------------------------------------

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the Parties hereto. No waiver by
any Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.
















[REST OF PAGE DELIBERATELY LEFT BLANK]





14




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

SINO PAYMENTS, INC.




/s/ Matthew Mecke                                                          

Name: Matthew Mecke

Title: Chief Executive Officer

 

 

TAP ASIA PACIFIC







 

/s/ Benny Lee                                                                   

Name: Benny Lee

Title: Principal

 

 




TAP INVESTMENTS GROUP LIMITED MAJORITY STOCKHOLDERS

PERCENTAGE  HELD

70%
















/s/ Bella Po Yee Tsang                                                         

70% TIG Ownership via 700 shares

Name: Bella Po Yee Tsang

Title: Majority Owner TAP Investments Group Limited

 




 








15




--------------------------------------------------------------------------------




SCHEDULE I

TIG SHAREHOLDERS




Name

Address

Tax-ID (if applicable)

TIG Shares Held

Sino Shares To Be Issued

Bella Po Yee Tsang

Unit G, 18/F, Legend Tower,

7 Shing Yip Street,

Kwun Tong, Kowloon, Hong Kong

N/A

700

12,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

1,000

12,000,000








16


